John I. Purtle, Justice, dissenting. I disagree that the trial court should have granted a directed verdict in favor of Telcoe. I believe it was a fact question as to whether Telcoe had waived the requirement of a tender by making it clear, through its manager, Mrs. Sarah Mosely, that Telcoe would release Mrs. Eackles’ car only upon payment of the entire amount due, that is, the balance of the unsecured debt plus the$535.17 due on the debt secured by the automobile. Mrs. Eackles testified that she offered to pay the $535 due on the car loan, but was told by Mrs. Mosely that she would have to pay both loans before the car would be released. Mrs. Mosely’s testimony clearly confirms Mrs. Eackles’ version (R.p. 93): Q: Did you tell her (Mrs. Eackles) that you would not give her the automobile unless she paid both accounts? A: I told her I wanted the money for both of them. * * * Q: In fact, weren’t you trying to collect those loans before you would release her car? A: I asked for all of her balances. Q: You made it clear to her that I’m not going to give you this car until you pay off every dime you owe? A: Yes, sir. (R.p. 98). Moreover, it is equally clear that Mrs. Mosely knew she had no legal right to take this position (R.p. 76-77): Q: Mrs. Mosely, did you feel like, legally, you could retain this lady’s vehicle for an unsecured loan, a signature loan? A: If she brought the money in I knew I couldn’t. Q: If she brought the $500 in? A: That’s right. Q: You knew you couldn’t? A: I knew I shouldn’t try. Additionally, Mrs. Eackles’ lawyer sent a certified letter to Telcoe within a week of the repossession to say that Mrs. Eackles was ready, willing and able to tender the amount due on the secured debt and had already communicated that offer to Telcoe. The letter went on to state: I understand Telcoe refuses to return Mrs. Eackles automobile unless she pays the balance owing on an unsecured loan . . . and it is my opinion that you are wrongfully holding Mrs. Eackles automobile resulting in damages to her. If this automobile is not released immediately and my office contacted, I will have no alternative but to pursue further legal actions on Mrs. Eackles behalf for wrongful conversion of her automobile and for punitive and compensatory damages. That letter went unanswered so far as this record is concerned and there is no evidence that Mrs. Mosely or anyone else at Telcoe ever indicated to Mrs. Eackles or her lawyer that Telcoe would accept any amount other than the entire amount. On these facts it was for a jury to decide whether tender was waived by Telcoe. Our cases recognize that the requirement of a tender can be waived. In Miller v. Willey Real Estate, 257 Ark. 961, 521 S.W.2d 68 (1975), we said, “The law does not require a tender of payment where it would be a vain and useless effort.” And in Read’s Drugstore v. Hessig-Ellis Drug Co., 93 Ark. 497, 125 S.W. 434 (1910): On general principles, whenever the act of one party, to whom another is bound to tender money, services, or goods, indicates clearly that the tender, if made, would not be accepted, the other party is excused from technical performance of his agreement. The law never requires a vain thing to be done. In Athans v. Jones, 277 S.W.2d 192 (Tex. 1955) the court stated: Although the debtor is not excused from tendering payment by reason of the creditor’s exorbitant demand, tender is excused when the demand for payment of a sum greater than that which is due under a contract implies a refusal to accept the sum which is due. And see Hallowoa v. Buck, 174 Ark. 497, 296 S.W. 74 (1927). The Missouri Supreme Court, in Owens v. Automobile Recovery Bureau, Inc., 544 S.W.2d 26 (1976), on facts very similar to those before us, determined that tender was waived where the creditor takes any position which would make “a tender a vain and idle ceremony,” so long as the position taken by the creditor is maintained. Had Telcoe followed the simple expediency of answering the letter from Mrs. Eackles’ lawyer to state it was prepared to accept the correct amount, this needless litigation might well have been avoided. As it turns out, with the vehicle sitting in storage for nearly three years, everyone loses.